DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant argument received on 11/09/2020. Claims 1 and 24 are amended. Claims 27-29 are newly added.

Response to Arguments
Applicant's arguments regarding claim 23, filed 11/09/2020 have been fully considered but they are not persuasive.
Applicant states that the steps of flattening is not taught by Chen, US 421597 is not persuasive.
Examiner maintains the rejection of Claim 23 as Claim 1 did not disclose any specific steps of flattening the rigidifying indentation, Chen discloses a flattened rigid indentation on top surface (Figure 1).
Further, in Claim 24, McRobbie discloses the lid body can be formed by stamping, pressing or other manufacturing processes ([0019]) which could include embossing as well. Examiner showed using a new reference that the lid embossing in packaging is a common process as shown by, Carvin, US 2012 0045554 (Figure 15, [0035], [0093], deformation-80).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
8. 	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRobbie (US 20050035011) in view of Chen (US 4215797).	
9.	Regarding claim 23, McRobbie discloses a method of forming a die-cut lid (abstract), comprising the steps of: a) providing a flexible composite sheet material (Figure 1, [0016]-[0019], the container lid-110 includes a body-120 which is  made of flexible plastic material and pressed  flat into sheet like structure as shown); b) printing human-readable and/or machine-readable data on the flexible composite sheet material (Figure 1,[0021]-[0023] the medium member-150 carried by the body-120 include human readable data-172 and the machine readable data-174); Further, McRobbie discloses encircling accurate edge to border the functional area-152(Figure 1, [0022], acruate edge-164 can promote flatness in the functional area-152 in resting state of lid). However McRobbie fails to explicitly disclose forming of rigidifying indentations  to promote flatness of a functional area encompassing said human-readable and/or machine-readable data. In the same field of endeavor pertaining to the art of lid container, Chen discloses that a lid-20 for a container-10  incorporate a rigid/strengthener indentation -28 (Figure 1, col 3, line 30-34, the strengthener -28 being a rigidifying indentation that is encircling indentation the lid-22); subsequently at least partially flattening the rigidifying indentation (Figure 1,  Chen showing flattened indentation-28).
It would be obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rigidifying indentation in McRobbie as suggested by Chen for the purpose of strengthening the lid.
Claims 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRobbie (US 20050035011) in view of Chen (US 4215797) as applied above in Claim 23, and further in view of Carvin et. al.  (US 20120045554).	
Regarding claim 24, McRobbie discloses that the lid body can be formed by stamping, pressing or other manufacturing processes ([0019]) which could include embossing as well, although embossing is not specifically disclosed. In the same field  (Figure 15, [0035], [0093], deformation-80).
It would be obvious for one ordinary skilled in the art to incorporate embossing to the Mcrobbie lid as taught by Carvin in order to facilate deformation when sufficient pressure is applied ([0029], Carvin).
Regarding Claim 27, McRobbie discloses that the lid body can be formed by stamping, pressing or other manufacturing processes ([0019]) which could include embossing as well, although embossing is not specifically disclosed.  Carvin teaches an embossed lid (Figure 15, [0035], [0093], deformation-80) for local deformations ([0035]). Carvin discloses that the lid is free of deformation on the peripheral portion ([0036]), the Chen reference discloses rigidifying indentation on the peripheral portion (Figure 1, Chen). In the instance case, the step of embossing the lid is prior to the step of forming one or more rigidifying indentation is not explicitly disclosed by the combination of these references. However, since the indentation is in the peripheral portion and the embossing step is not in that region, one of ordinary skill in the art would understand that embossing the lid surface prior to the indentation could done by routine experimentation to obtain the predictable result as to provide a lid with the desired structures. Thus, the claimed invention is prima facie obvious at the time of invention was made.
Claims 23, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffer et. al. (US 20150041470) in view of Chen (US 4215797).
Regarding claim 23, Huffer discloses a method of forming a die-cut lid (abstract), comprising the steps of: a) providing a flexible composite sheet material (Figure 2,[0033],  lid-20 container-12); b) printing human-readable and/or machine-readable data on the flexible composite sheet material (Figure 2 rectangular barcode in area 34). However, Huffer fails to disclose forming of rigidifying indentations  to promote flatness of a functional area encompassing said human-readable and/or machine-readable data. In the same field of endeavor pertaining to the art of lid container, Chen discloses that a lid-20 for a container-10 to incorporate a rigid/strengthener indentation -28 (Figure 1, col 3, line 30-34, the strengthener -28 being a rigidifying indentation encircling the lid); subsequently at least partially flattening the rigidifying indentation (Figure 1 Chen shows the indentation is flattened).
 13.	It would be obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rigidifying indentation in Huffer as suggested by Chen for the purpose of strengthening the lid.
14.	Regarding claim 26, Huffer discloses that container comprises a can body-12 and a lid- 20 ,the lid is comprised flexible laminate of layers ; the layers include metal or polymer films/sheet ([0033]-[0034]).
16.	Regarding claim 28, Chen discloses after forming the rigidifying indentation, the lid is sealed to the container (col 3, line 34-46).  The obviousness of the combination of Huffer and Chen has been established above.
17.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRobbie (US 20050035011) in view of Chen (US 4215797) as applied above in claim 23, in view of Hornig (WO 2012048693 , translated version attached herein).
18. 	  Regarding claim 25, McRobbie/Chen disclose a lid-20 for a container-10     incorporate a rigid/strengthener indentation -28 , but did not disclose that the indentation (Figure 1, abstract).
It would be obvious for one ordinary skilled in the art to modify the teachings of 	the indentation of McRobbie/Chen with that of stamping tool for pressing 	recess/indentation taught by Hornig for the desired effect in producing the indentation.

Allowable Subject Matter
20.      Claim 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   The prior art combinations of McRobbi/Chen, or Huffer/Chen do not reasonably disclose that the step of at least partially flattening the one or more rigidifying indentations takes place during the step of sealing the lid to the container deemed this limitation to be unique.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/DEBJANI ROY/           Examiner, Art Unit 1741  

/MARC C HOWELL/           Primary Examiner, Art Unit 1774